MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) February 16, 2007 decision dismissing petitioner’s appeal and denying his request to remand for further proceedings.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
We have reviewed the record and petitioner’s opposition to the motion to dismiss or, in the alternative, for summary disposition. Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not err in finding that petitioner failed to establish that he had received ineffective assistance of counsel in his removal proceedings. See Granados-Oseguera v. Gonzales, 464 F.3d 993 (9th Cir.2006). Nor did the BIA abuse its discretion in denying petitioner’s request to remand to the Immigration Judge because petitioner presented no evidence that he is eligible for any form of relief from removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We lack jurisdiction over petitioner’s claims that he is not removable as charged because those claims were not exhausted below. See 8 U.S.C. § 1252(d)(1). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.